DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 02/04/2022.
Claims 1, 11, 13, 14 and 16-18  have been amended.
Claim 1 objection has been withdrawn as it has been amended.
Claims 17 and 18 rejections under 35 U.S.C. 101 have been withdrawn as they have been amended.
Examiner’s note to claims 1, 14, 16, 17 and 18 regarding “if” statement has been addressed and amendments were made. 
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Applicant argued in its Remarks pages 9-10 that, for claim 1, Subramanian does not fairly teach that an access point selects more than one terminal device of the group to reply to a transmission request message on behalf of the group. Thus, even if one could fairly combine teachings of Huang and Subramanian (which is not conceded), the combination would lack the noted claimed element.
Examiner respectfully disagrees. Subramanian discloses in Fig. 7 and par. 0056 that multiple UEs form a group of UEs and a UE of the group of UEs may be selected to communicate group attribute information on behalf of the group of UEs. Fig. 7 and par. 0055 describe that device 702 (e.g. vehicle in case acting as an access point) communicates basic safety messages 724 including position, velocity, etc. information to the UE 704 which was selected to communicate on behalf of the group of UEs. This step of sending messages 724 is in essence is sending message in response to a transmission request message on behalf of the group. Subramanian par. 0077-0078 and 0085 also describe messages exchange between the access point (e.g. vehicle 702) and the selected UE from the group. 
Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0164654, hereinafter “Huang”) in view of Subramanian et al. (US 2014/0328241, hereinafter “Subramanian”).
For claims 1, 14 and 17, Huang discloses A method (method 500, Fig. 5) in an access point (The master station 102 may be an AP using the IEEE 802 .11 to transmit and receive; see Huang par. 0015, Fig. 1 and 5), the method comprising: 
grouping a plurality of terminal devices that are within certain radio distance from each other into same group (The master station 102 may use the signals or other information to select a group of the STAs 510 to send the MU-RTS 503…. The master station 102 may select STAs 510 based on a distance of the STAs 510 from the master station 102. The master station 102 may select the STAs 510 based on feedback from the STA 510; see Huang par. 0042-0043 and Fig. 5); 
transmitting the transmission request message, wherein the transmission request message indicates the more than one selected terminal device of the group that should reply to the transmission request message on behalf of the group (the master station 102 may transmit a MU-RTS 503 on a common subchannel 508, such as a primary subchannel, that may be used by legacy devices 106 as well…the master station 102 may select which STAs 510 to transmit the MU-RTS 503. The MU-RTS 503 may be in accordance with MU-RTS 300 or MU-RTS 400; see Huang par. 0045-0048 and Fig. 5); and 
in response to the transmitting the transmission request message, initiating receiving a transmission response message from the more than one selected terminal device on behalf of the group (The method 500 continues at operation 554 with STA1, STA2, STA3, and STA4 510 transmitting MU-CTSs 504 to the master station 102. For example, STA1, STA2, STA3, and STA4 510 may transmit the MU-CTS 504 simultaneously on their respective subchannels. In some embodiments, the STAs 510 may transmit the MU-CTS 504 on the subchannels 508 or a different subchannel which may be a different size or bandwidth than the subchannels 508; see Huang par. 0049 and Fig. 5). 
Huang does not explicitly disclose selecting more than one terminal device of the group to reply to a transmission request message on behalf of the group, if radio distance between said more than one terminal devices in a group exceeds a threshold. Subramanian discloses selecting more than one terminal device of the group to reply to a transmission request message on behalf of the group, if radio distance between said more than one terminal devices in a group exceeds a threshold (multiple UEs (e.g., UEs 704-712) may form a group of UEs 720. In such an aspect, a UE 704 of the group of UEs 720 may be selected to communicate group attribute information 722 of behalf of the group of UEs. In an aspect, one or more sensors associated with a UE (e.g., camera, microphone GPS, etc.) may be used to determine that there other UEs are within a threshold distance and available to form the group of UEs 720; see Subramanian par. 0055-0056, 0062, 0077-0078, 0085 and Figs. 7/8). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Subramanian’s arrangement in Huang's invention to allow device to device to use dedicated short range communications (DSRC) wave systems to communicate basic safety messages including position, velocity, etc. information and communicate with other cars allowing the neighboring traffic to track their positions and avoid collisions, improve traffic flow, etc. (see Subramanian par. 0055).
Specifically for claim 14, Huang discloses An apparatus comprising (HEW device 700 may be an HEW compliant device that may be arranged to communicate with one or more other HEW devices, such as HEW STAs 104 (FIG.1) or master station 102 (FIG. 1); see Huang par. 0064):
one or more processor (the circuitry 708 may include one or more processors; see Huang par. 0066); and
one or more memory including a computer program code, wherein the one or more memory and the computer program code are configured, with the one or more processor, to cause an access point to (HEW device 700 may also include circuitry 708 and memory 710 configured to perform the various operations described herein; see Huang par. 0064):
Specifically for claim 17. Huang discloses computer readable medium comprising program instructions for causing an access point to perform at least the following (Example 24 is a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a high-efficiency wireless local-area network (WLAN) (HEW) master station, the operations to configure the one or more processors to cause the HEW master station to; see Huang par. 0095).
For claim 2, Huang does not explicitly disclose The method of claim 1, wherein the grouping is based at least on location information on the plurality of terminal devices. Subramanian discloses The method of claim 1, wherein the grouping is based at least on location information on the plurality of terminal devices (In another optional aspect, at act 810, the group of UEs (802, 804) may communicate UE information to assist in determining a leader UE 804 of the group of UEs (802,804). In an aspect, one or more sensors associated with a UE (e.g., camera, microphone GPS, etc.) may be used to determine that that other UEs are within a threshold distance and available to form the group; see Subramanian par. 0062). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Subramanian’s arrangement in Huang's invention to allow device to device to use dedicated short range communications (DSRC) wave systems to communicate basic safety messages including position, velocity, etc. information and communicate with other cars allowing the neighboring traffic to track their positions and avoid collisions, improve traffic flow, etc. (see Subramanian par. 0055).
For claim 3, Huang does not explicitly disclose The method of claim 2, wherein the location information on the terminal devices comprises satellite positioning data and/or positioning data from a separate indoor positioning system. Subramanian discloses The method of claim 2, wherein the location information on the terminal devices comprises satellite positioning data and/or positioning data from a separate indoor positioning system (the attribute information may include, but is not limited to, position information for the group of UEs (e.g. based on combined GPS measurements), speed information for the group of UEs, size information for the group of UEs, an indication of an intent to cross a road, conditions ( e.g., disability designation for user, child present with user, etc.) associated with one or more UEs in the group of UEs, etc.. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Subramanian’s arrangement in Huang's invention to allow device to device to use dedicated short range communications (DSRC) wave systems to communicate basic safety messages including position, velocity, etc. information and communicate with other cars allowing the neighboring traffic to track their positions and avoid collisions, improve traffic flow, etc. (see Subramanian par. 0055).
For claim 4, Huang discloses The method of claim 1, wherein the grouping is based at least on radio measurement results obtained on the basis of radio measurements performed by the plurality of terminal devices (The method 500 may optionally begin at operation 548 with CTS status signaling 501 between the master station 102 and STAs 510. For example, one of the STAs, STA1, STA2, STA3, STA4 510 may send feedback to the master station 102 to announce that the STA 510 does not want to send a CTS. In some embodiments a STA 510 may send signals to the master station 102. The signals may be signal quality reports or other communications. For example, the signals may be past multi-user data downloads and acknowledgements. The master station 102 may use the signals to determine that the STA 510 will not participate in the MURTS/MU-CTS; see Huang par. 0041). 
For claims 13, 16 and 18, Huang discloses  A method in a terminal device of a wireless network, the method comprising:
receiving, from an access point of the wireless network, a transmission request message indicating more than one selected terminal device of a group (the master station 102 may transmit a MU-RTS 503 on a common subchannel 508, such as a primary subchannel, that may be used by legacy devices 106 as well…the master station 102 may select which STAs 510 to transmit the MU-RTS 503. The MU-RTS 503 may be in accordance with MU-RTS 300 or MU-RTS 400; see Huang par. 0045-0048 and Fig. 5); 
determining whether or not the terminal device is the single selected terminal device (The master station 102 may use the signals or other information to select a group of the STAs 510 to send the MU-RTS 503…. The master station 102 may select STAs 510 based on a distance of the STAs 510 from the master station 102. The master station 102 may select the STAs 510 based on feedback from the STA 510; see Huang par. 0042-0043 and Fig. 5); and 
in response to determining that the terminal device is selected, transmitting a transmission response message to the access point on behalf of the group (The method 500 continues at operation 554 with STA1, STA2, STA3, and STA4 510 transmitting MU-CTSs 504 to the master station 102. For example, STA1, STA2, STA3, and STA4 510 may transmit the MU-CTS 504 simultaneously on their respective subchannels. In some embodiments, the STAs 510 may transmit the MU-CTS 504 on the subchannels 508 or a different subchannel which may be a different size or bandwidth than the subchannels 508; see Huang par. 0049 and Fig. 5).
Huang does not explicitly disclose wherein the more than one selected terminal device is selected to respond to the transmission request message on behalf of the group of a plurality of terminal devices that are within certain radio distance from each other, if radio distance between said more than one terminal devices in the group exceeds a threshold. Subramanian discloses wherein the more than one selected terminal device is selected to respond to the transmission request message on behalf of the group of a plurality of terminal devices that are within certain radio distance from each other, if radio distance between said more than one terminal devices in the group exceeds a threshold (multiple UEs (e.g., UEs 704-712) may form a group of UEs 720. In such an aspect, a UE 704 of the group of UEs 720 may be selected to communicate group attribute information 722 of behalf of the group of UEs. In an aspect, one or more sensors associated with a UE (e.g., camera, microphone GPS, etc.) may be used to determine that there other UEs are within a threshold distance and available to form the group of UEs 720; see Subramanian par. 0055-0056, 0062, 0077-0078, 0085 and Figs. 7/8). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Subramanian’s arrangement in Huang's invention to allow device to device to use dedicated short range communications (DSRC) wave systems to communicate basic safety messages including position, velocity, etc. information and communicate with other cars allowing the neighboring traffic to track their positions and avoid collisions, improve traffic flow, etc. (see Subramanian par. 0055). 
Specifically for claim 16, Huang discloses An apparatus (HEW device 700 may be an HEW compliant device that may be arranged to communicate with one or more other HEW devices, such as HEW STAs 104 (FIG.1) or master station 102 (FIG. 1); see Huang par. 0064) comprising: 
one or more processor (the circuitry 708 may include one or more processors; see Huang par. 0066); and 
one or more memory including a computer program code, wherein the one or more memory and the computer program code are configured, with the one or more processor, to cause a terminal device to (HEW device 700 may also include circuitry 708 and memory 710 configured to perform the various operations described herein; see Huang par. 0064):
Specifically for claim 18, Huang discloses A computer readable medium comprising program instructions for causing a terminal device to perform at least the following: (Example 24 is a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a high-efficiency wireless local-area network (WLAN) (HEW) master station, the operations to configure the one or more processors to cause the HEW master station to; see Huang par. 0095)
Claims 5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Subramanian, and further in view of Martin et al. (WO 2016/075124, hereinafter “Martin”).
For claim 5, the combination of Huang and Subramanian does not explicitly disclose The method of claim 4, wherein the method further comprises: transmitting a request message requesting the plurality of terminal devices to perform the radio measurements; receiving the radio measurement results in response to the request message; and grouping the terminal devices based at least on comparing the radio measurement results obtained from the plurality of terminal devices. Martin discloses The method of claim 4, wherein the method further comprises: 
transmitting a request message requesting the plurality of terminal devices to perform the radio measurements (in step T3 the base station transmits a request message to a plurality of terminal devices to request that the plurality of terminal devices make measurements of radio channel conditions for radio resources within the second frequency band in accordance with a measurement configuration associated with the request message; see Martin page 24 lines 13-16 and Fig. 6);  
receiving the radio measurement results in response to the request message (provide a corresponding measurement report to the base station; see Martin page 24 line 16 and Fig. 6); and
grouping the terminal devices based at least on comparing the radio measurement results obtained from the plurality of terminal devices (the base station could address the paging message to a selected number of terminal devices which are explicitly identified in the paging message. Alternatively, a single group paging identity could be used which is associated with a plurality of terminal devices. Membership of the group could be established in prior signalling, for example terminal devices may be provided with an indication of one or more paging group identities with which they are associated during an earlier connection to the network; see Martin page 24 lines 23-28 and Fig. 6). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Martin's arrangement in Huang's invention to perform radio channel measurements in time and to report if it is observing interference issues and this can help address the hidden node problem in effect providing the base station with more measurements of radio channel conditions (see Martin pages 20 line 43-page 21 line 8).
For claim 11, the combination of Huang and Subramanian does not explicitly disclose The method of claim 1, wherein the transmission request message comprises information indicating the more than one single selected terminal device requested to reply to the transmission request message and scheduling information for transmitting the transmission response message by the single selected terminal device. Martin discloses The method of claim 1, wherein the transmission request message comprises information indicating the more than one single selected terminal device requested to reply to the transmission request message and scheduling information for transmitting the transmission response message by the single selected terminal device (if the base station would like one in eight terminal devices to respond, the paging message may indicate that any terminal devices having no remainder when dividing their identifier by eight should respond. Another approach to establishing which of the terminal devices should respond would be to provide an indication of the specific terminal devices (for example by reference to their IMSI / IMEI or other identifier) in system information broadcast by the base station. Terminal devices receiving the paging message may thus be configured to acquire this aspect of system information to see if they should react to the paging message. Yet another way to address a paging message to only a certain subset of terminal devices would be to send the paging message in only some paging occasions (paging occasions are a function of terminal device identity). In some situations the base station may be interested in responses from one or more specific terminal devices (for example because of an aspect of their previous measurement reporting or their location within the cell) and may target the paging request accordingly, whereas in other cases the subset of terminal devices may in effect be established randomly by the base station; see Martin page 23 lines 33-45). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Martin's arrangement in Huang's invention to perform radio channel measurements in time and to report if it is observing interference issues and this can help address the hidden node problem in effect providing the base station with more measurements of radio channel conditions (see Martin pages 20 line 43-page 21 line 8).
For claim 15, Huang discloses The apparatus of claim 14, wherein the grouping is based at least on radio measurement results obtained on the basis of radio measurements performed by the plurality of terminal devices (The method 500 may optionally begin at operation 548 with CTS status signaling 501 between the master station 102 and STAs 510. For example, one of the STAs, STA1, STA2, STA3, STA4 510 may send feedback to the master station 102 to announce that the STA 510 does not want to send a CTS. In some embodiments a STA 510 may send signals to the master station 102. The signals may be signal quality reports or other communications. For example, the signals may be past multi-user data downloads and acknowledgements. The master station 102 may use the signals to determine that the STA 510 will not participate in the MURTS/MU-CTS; see Huang par. 0041) and 
The combination of Huang and Subramanian does not explicitly disclose wherein the one or more memory and the computer program code are configured, with the one or more processor, to cause the access point to perform transmitting a request message requesting the plurality of terminal devices to perform the radio measurements, receiving the radio measurement results in response to the request message, and grouping the terminal devices based at least on comparing the radio measurement results obtained from the plurality of terminal devices. Martin discloses wherein the one or more memory and the computer program code are configured, with the one or more processor, to cause the access point to perform transmitting a request message requesting the plurality of terminal devices to perform the radio measurements (in step T3 the base station transmits a request message to a plurality of terminal devices to request that the plurality of terminal devices make measurements of radio channel conditions for radio resources within the second frequency band in accordance with a measurement configuration associated with the request message; see Martin page 24 lines 13-16 and Fig. 6), receiving the radio measurement results in response to the request message (provide a corresponding measurement report to the base station; see Martin page 24 line 16 and Fig. 6); and grouping the terminal devices based at least on comparing the radio measurement results obtained from the plurality of terminal devices (the base station could address the paging message to a selected number of terminal devices which are explicitly identified in the paging message. Alternatively, a single group paging identity could be used which is associated with a plurality of terminal devices. Membership of the group could be established in prior signalling, for example terminal devices may be provided with an indication of one or more paging group identities with which they are associated during an earlier connection to the network; see Martin page 24 lines 23-28 and Fig. 6). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Martin's arrangement in Huang's invention to perform radio channel measurements in time and to report if it is observing interference issues and this can help address the hidden node problem in effect providing the base station with more measurements of radio channel conditions (see Martin pages 20 line 43-page 21 line 8).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Subramanian and Martin, and further in view of “Al-Shalash” (US 2014/0334435).
For claim 8, the combination of Huang, Subramanian and Martin does not explicitly disclose The method of claim 4, wherein the radio measurement results comprise information indicative of round trip time between the terminal devices and a first wireless apparatus and round trip time between the terminal devices and a second wireless apparatus. Al-Shalash discloses The method of claim 4, wherein the radio measurement results comprise information indicative of round trip time between the terminal devices and a first wireless apparatus and round trip time between the terminal devices and a second wireless apparatus (FIG. 7 shows an embodiment of a plurality of devices measuring and reporting discovery group beacons to an eNB. The network can make use of measurements reported by the devices to select the best set of devices to configure as group beacons. For example, in an embodiment, a device may estimate its distance (propagation delay) to each beacon device in its proximity, and report to the network the distances to the beacon devices; see Al-Shalash par. 0042). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Al-Shalash's arrangement in Huang's invention to ensure that a distant discovering device experiences similar path loss from each of the transmitting devices, which in turn means that the received signals are relatively close to each other in signal strength, thereby reducing the dynamic range of signals received by the discovering device and this also minimizes the impact of RF blocking (see Al-Shalash par. 0028).
For claim 10, the combination of Huang, Subramanian and Martin does not explicitly disclose The method of claim 4, wherein the radio measurement results comprise signal strength information indicating a signal strength between the terminal devices and a first wireless apparatus, and the signal strength between the terminal devices and a second wireless apparatus. Al-Shalash discloses The method of claim 4, wherein the radio measurement results comprise signal strength information indicating a signal strength between the terminal devices and a first wireless apparatus, and the signal strength between the terminal devices and a second wireless apparatus (the device may report other measurements from which the distance may be inferred, such as beacon signal strength or path loss of each beacon. The network may then decide that a particular device is a good candidate to serve as a group beacon, for instance if it is at about equal distance from a set of existing group beacons (e.g., 6 group beacons). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Al-Shalash's arrangement in Huang's invention to ensure that a distant discovering device experiences similar path loss from each of the transmitting devices, which in turn means that the received signals are relatively close to each other in signal strength, thereby reducing the dynamic range of signals received by the discovering device and this also minimizes the impact of RF blocking (see Al-Shalash par. 0028).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, Subramanian, Martin and Al-Shalash, and further in view of Lee et al. (US 2017/0366244, hereinafter “Lee”).
For claim 9, the combination of Huang, Subramanian, Martin and Al-Shalash does not explicitly disclose The method of claim 4, wherein the radio measurement results comprise direction information indicating direction of a first wireless apparatus with respect to the terminal devices and direction of a second wireless apparatus with respect to the terminal devices. Lee discloses The method of claim 4, wherein the radio measurement results comprise direction information indicating direction of a first wireless apparatus with respect to the terminal devices and direction of a second wireless apparatus with respect to the terminal devices (the UE performs independent measurement for each beam direction and reports the measurement result. At this time, the UE also reports an estimated value such as power of signals received from a reference cell and a neighbor cell or signal strength quality in addition to RSTD which is an estimated value related to positioning and RSTD quality. The eNB may use the additional information on each beam direction for position estimation of the UE, whereby positioning enhancement may be expected; see Lee par. 0117). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Huang's invention to reduce a transmission distance between an antenna and a UE to decrease in pathloss and enable rapid data transmission in the multimode system (see Lee par. 0005).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE S LEE/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415